DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/30/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
 	In the IDS, form 1449 listed reference HUGHES et al., “Computer Graphics: Principles and Practice Third Edition, Addition-Wesley, Reading, MA, 1995, 1262 pages is improper because there is only 198 pages in the record. Therefore, examiner considered 198 pages.
 	Other reference, Yang et al., “Adversarial Attack and Defense on Points Sets”, arXiv: 1902.10899v1, February 28, 2019, 17 pages is improper because there is only 14 pages in the record. Therefore, examiner considered 14 pages.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention recites “generating, by the computing system, data indicative of a modified training scene based, at least in part, on the training scene, the target object, and the adversarial object, wherein the modified training scene comprises a three-dimensional representation of the adversarial object on the target object” is unclear because when there is no recites of identifying location of the adversarial object to be used how generating step can be made? 
 	With respect to claims 16 and 19, the claims recite the same problem occurred as indicated in the rejection of the claim 1 above in generating/generate operation step. Therefore, the claims 16 and 19 are unclear by the same reasons as indicated in the claim 1.
 	Dependent claims 2-15, 17-18 and 20 are rejected based on the rejection of the base claims.
Allowable Subject Matter
Claims 1, 16 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Vallespi-Gonzalez et al (US 11138745) discloses object association for autonomous vehicles.
 	Liang et al (US 11221413) discloses three-dimensional object detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2857